DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final rejection on the merits of this application. Claims 1-8 are rejected and currently pending, as discussed below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority in Application No. JP2020-012684, filed on 02/15/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  01/27/2021, 04/08/2022, and 09/09/2022 are being considered by the examiner. 

Claim Objections
Claim1-4 and 7-8 are objected to because of the following informalities: 
Claim 1, Line 4: "the current state" should read "a current state"
Claim 2, Line 2: “index selected from the group” should read “index selected from a group
Claim 3, Line 2: “a road or a road feature” should read “the road or the road feature”
Claim 4, Line 2: “indicates that a feature” should read “indicates that the feature”
Claim 7, Line 2: “determining whether the current” should read “determining whether a current”
Claim 9, Line 7: “determine whether the current” should read “determine whether a current”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 – YES
Claim 1 is directed to an apparatus for collecting data for map generation (i.e. a machine). Claim 7 is directed toward a method for collecting data for map generation (i.e. a process). Claim 8 is directed toward a vehicle (i.e. a manufacture).
Therefore, claims 1, 7 and 8 are within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I  
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claims 1, 7, and 8 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Independent claims 1, 7, and 8 includes the recitations:
“determine whether the current state of the vehicle is suitable for collection of collection target data …thereof for the collection” and “determining… whether the current state….”
These “determine…” and “determining...” steps recite an abstract idea.  

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determine…” and “determining …” step in the context of the claims encompasses a person observing and evaluating the vehicle environment and surroundings to form a simple judgement and determining information to collect. 
The Examiner would also note MPEP 2106.04(a)(2)(III): The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. The mere nominal recitation (in claims 1, 7 and 8) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping. Here, the determination is a form of making evaluation and judgement based on observation (vehicle’s surroundings). Thus, the claims recite at least one abstract idea (mental process). 

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitation beyond the above-noted abstract ideas is a processor. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of “a processor”, “instruct…”, “instructing…”, “generate …” and “transmit…”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the instructing  vehicle to collect target data steps amount to mere data gathering, which is a form of insignificant extra-solution activities. The transmit target data steps amount to mere post solution activities and/or instructions to apply the recited abstract ideas in the field of vehicular information system. Lastly, “a processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose vehicle control environment, where processor is recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. The vehicle control system is recited at a high level of generality and merely automates an evaluating step.

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impost any meaningful limits on practicing the abstract idea.
 
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 1, 7, and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the determining…amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “instruct…”, “instructing…”, “generate…”, and “transmit…,” the examiner submits that these limitations are insignificant extra-solution activities. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “instruct…”, “instructing…”, “generate…”, and “transmit…,” are well-understood, routine, and conventional activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, claims 1,7, and 8 are not patent eligible. 

Dependent Claims
Dependent claims 3-6 do not recite any further limitation that causes the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Dependent claims 3-6 recite the limitation of “determines…” is further directed toward an abstract idea. Therefore, dependent claims 3-6 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 7- 8. 
As such, claims 1-8 are rejected under 35 USC § 101 as being drawn to an abstract idea without significant more, and thus are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makishi A (JP-2008039687-A) hereinafter Makishi.

Regarding Claim 1, Makishi teaches  An apparatus for collecting data for map generation (see at least Fig.1, [Paragraph 0001]: a road map updating system and a vehicle side apparatus suitable for updating a road map used in an in-vehicle navigation apparatus), comprising: 
a communication device capable of communicating with a vehicle (see at least Fig. 1 and [Paragraph 0031]: The communication means is a device for wireless communication with the outside, and can be connected to a VICS sensor. That means, there’s a communication device capable of communication with a vehicle.); and
a processor (see at least Fig. 1 [Paragraphs 0032 and 0037]: control device/CPU) configured to
	determine whether the current state of the vehicle is suitable for collection of collection target data to be used for generating or updating a map, based on suitability data received from the vehicle with the communication device, the suitability data indicating suitability of the vehicle or surroundings thereof for the collection, (see at least Fig. 3, 5 [Paragraphs 0039 – 0055, 0065- 0073]: the new road determination means determines whether the current state of the vehicle is suitable for collection of collection target data to be used for updating a map is described as following and in Fig.3: In S10, the position detector detects the current position of the vehicle and compared it against a road map data storage to determine whether the current state of the vehicle is out-of-matching in which the travel locus cannot be matched to any road in S20. When it is determined that the vehicle is travelling on a new road not included in the road map (i.e. current state of the vehicle is suitable for collection because it doesn’t already exist in the map database), the vehicle-mounted camera is turned on to start capturing an image around the vehicle in S30. The current position of the vehicle based on a signal from GPS receiver is created and stored in the new road data storage area in S40 and executed against a map matching process to determine whether or not the vehicle is  on a new road. Furthermore, upon receiving new road travel information from the in-vehicle navigation system (i.e. communication device from the vehicle), the usability determination unit determines whether a good weather is presence to allow the in-vehicle camera to capture an image that’s clear enough to be used for updating the road map data in S150. Upon determining that the weather is good enough to capture a clear image for updating roadmap, the road map and new road information is updated accordingly from the captured image and travel locus. That means, the successful new road determination and good weather determination results are suitability data indicating the suitability of the vehicle’s current state and its surrounding are suitable for capturing images to update a road map), and
	instruct, with the communication device, the vehicle to collect the collection target data when determining that the current state of the vehicle is suitable for the collection. (see at least Fig. 3, 5 [Paragraphs 0039 – 0055]: the new road determination means determines the current state of the vehicle is suitable for collection when the vehicle is determined to be traveling on a new road as shown in Fig.3: In S10, the position detector detects the current position of the vehicle and compared it against a road map data storage to determine if the current state of the vehicle is out-of-matching in which the travel locus cannot be matched to any road in S20. When it is determined that the vehicle is travelling on a new road not included in the road map, the vehicle-mounted camera is instructed to start imaging around the vehicle in S30. In other words, the control unit (i.e. processor) instruct the vehicle to collect the collection target data (i.e. start imaging new road and creating travel locus of the current vehicle location information) when determining that the current state of the vehicle (i.e. driving on a new road not already exists on the map) is suitable for the collection). 

Regarding Claim 7,  Makishi teaches A method for collecting data for map generation (see at least Fig. 3 and 5), comprising:
determining whether the current state of a vehicle is suitable for collection of collection target data to be used for generating or updating a map, based on suitability data received from the vehicle with a communication device, the suitability data indicating suitability of the vehicle or surroundings thereof for the collection (see at least Fig. 3, 5 [Paragraphs 0039 – 0055, 0065- 0073]: the new road determination means determines whether the current state of the vehicle is suitable for collection of collection target data to be used for updating a map is described as following and in Fig.3: In S10, the position detector detects the current position of the vehicle and compared it against a road map data storage to determine whether the current state of the vehicle is out-of-matching in which the travel locus cannot be matched to any road in S20. When it is determined that the vehicle is travelling on a new road not included in the road map (i.e. current state of the vehicle is suitable for collection because it doesn’t already exist in the map database), the vehicle-mounted camera is turned on to start capturing an image around the vehicle in S30. The current position of the vehicle based on a signal from GPS receiver is created and stored in the new road data storage area in S40 and executed against a map matching process to determine whether or not the vehicle is  on a new road. Furthermore, upon receiving new road travel information from the in-vehicle navigation system (i.e. communication device from the vehicle), the usability determination unit determines whether a good weather is presence to allow the in-vehicle camera to capture an image that’s clear enough to be used for updating the road map data in S150. Upon determining that the weather is good enough to capture a clear image for updating roadmap, the road map and new road information is updated accordingly from the captured image and travel locus. That means, the successful new road determination and good weather determination results are suitability data indicating the suitability of the vehicle’s current state and its surrounding are suitable for capturing images to update a road map); and,
instructing, with the communication device, the vehicle to collect the collection target data when determining that the current state of the vehicle is suitable for the collection (see at least Fig. 3, 5 [Paragraphs 0039 – 0055]: the new road determination means determines the current state of the vehicle is suitable for collection when the vehicle is determined to be traveling on a new road as shown in Fig.3: In S10, the position detector detects the current position of the vehicle and compared it against a road map data storage to determine if the current state of the vehicle is out-of-matching in which the travel locus cannot be matched to any road in S20. When it is determined that the vehicle is travelling on a new road not included in the road map, the vehicle-mounted camera is instructed to start imaging around the vehicle in S30. In other words, the control unit (i.e. processor) instruct the vehicle to collect the collection target data (i.e. start imaging new road and creating travel locus of the current vehicle location information) when determining that the current state of the vehicle (i.e. driving on a new road not already exists on the map) is suitable for the collection). 

Regarding claim 8,  Makishi teaches A vehicle (see at least [Paragraph 008]: a vehicle side device mounted on a vehicle) comprising: 
a communication device capable of communicating with an apparatus for collecting data for map generation (see at least Fig. 1 and [Paragraph 0028-0031]: The in-vehicle navigation system includes a communication unit, position detector, an in-vehicle camera and a navigation device which are all used for collecting data for map generation); and 
a processor (see at least Fig. 1 [Paragraphs 0032 and 0037]: control device/CPU) configured to 
              generate suitability data indicating suitability of the vehicle or surroundings thereof for collection of collection target data to be used for generating or updating a map (see at least Fig. 3, [Paragraphs 0039 – 0055, 0065- 0073]: the new road determination means determines whether the current state of the vehicle is suitable for collection of collection target data to be used for updating a map is described as following and in Fig.3: In S10, the position detector detects the current position of the vehicle and compared it against a road map data storage to determine whether the current state of the vehicle is out-of-matching in which the travel locus cannot be matched to any road in S20. When it is determined that the vehicle is travelling on a new road not included in the road map (i.e. current state of the vehicle is suitable for collection because it doesn’t already exist in the map database), the vehicle-mounted camera is turned on to start capturing an image around the vehicle in S30. The current position of the vehicle based on a signal from GPS receiver is created and stored in the new road data storage area in S40 and executed against a map matching process to determine whether or not the vehicle is  on a new road. That means, the suitability data is generated in S40 indicating the suitability of the vehicle’s current location does not already exist in the road map data and thus the vehicle’s current location and surroundings are suitable for collecting target data for updating a map.), 
	determine whether the current state of the vehicle is suitable for the collection, based on the suitability data (see at least Fig. 5 [Paragraph 0039-0055, 0065-0073]: Upon determining that the vehicle’s current location does not exists in the road map (i.e. suitability data indicating the suitability for data collection), the usability determination unit further determines whether the current weather condition is good enough for the vehicle to capture a clear image for extracting road features of the vehicle’s surrounding. Based on the a  good weather determination results, it’s determined that a clear image can be captured and used for updating road map. That means, the current state of the vehicle (i.e. new road and good weather) is suitable for data collection), and
             generate the collection target data and transmit the generated collection target data to the apparatus with the communication device when determining that the current state of the vehicle is suitable for the collection(see at least Fig. 3, 5 [Paragraphs 0018, 0039 – 0055, 0065- 0073]: the new road determination means determines whether the current state of the vehicle is suitable for collection of collection target data to be used for updating a map. When it is determined that the vehicle is travelling on a new road not included in the road map (i.e. current state of the vehicle is suitable for collection because it doesn’t already exist in the map database), the vehicle-mounted camera is turned on to start capturing an image around the vehicle. The current position of the vehicle based on a signal from GPS receiver is created and stored in the new road data storage area in S40 and executed against a map matching process to determine whether or not the vehicle is  on a new road. Furthermore, upon receiving new road travel information from the in-vehicle navigation system (i.e. communication device from the vehicle), the usability determination unit determines whether a good weather is presence to allow the in-vehicle camera to capture an image that’s clear enough to be used for updating the road map data in S150. Upon determining that the weather is good enough to capture a clear image for updating roadmap, the road map and new road information is updated accordingly from the captured image and travel locus. In other words, the successful new road determination and good weather determination results are suitability data indicating the suitability of the vehicle’s current state and its surrounding are suitable for capturing images to update a road map. Only the image optimal for updating the road map data is transmitted from the vehicle-side device to the map management server). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Makishi in view of Choi et al. (US 2021/0190512A1) hereinafter Choi.

Regarding claim 2,  Makishi teaches all the elements of the current invention in claim 1 as set forth in the anticipation rejection. 
Makishi further teach that: wherein the suitability data (see at least Fig. 3, 5 [ Paragraphs 0039-0073]: suitability data includes new road determination result of new road location which does not already exist in the road map; and usability determination result of good weather for capturing clear image) includes at least one index selected from the group consisting of a visibility index indicating visibility of a road or a road feature represented in an image of the surroundings of the vehicle generated by a camera mounted on the vehicle (see at least Fig. 3, 5 [Paragraphs 0065- 0073]: when the usability determination determines a good weather (i.e. the current weather condition of where the vehicle is located), the imaged captured by the in-vehicle camera will be a clear image for updating road map, wherein the clear image is a visibility index indicating visibility of a road or road feature in the new road. The clear image is subjected to image recognition processing to detect road widths, number of lanes, traffic lights, road signs, etc. to be used for map updating. That means, there’s a visibility index indicating that the road features of the vehicle’s surroundings can be clearly shown and extract information from.), and a location index indicating the location of the vehicle (see at least Fig. 3, 5 [Paragraphs 0039 – 0055]: new road determination detects the vehicle’s current location and determines whether the vehicle is travelling on a new road that doesn’t already exist in the road map. That means, the new road information is a location index indicating a location of the vehicle traveling on is a new road that does not exist in the map and is suitable for data collection).
However, Makishi does not teach a hidden index indicating whether a feature near the vehicle is hidden in the image by another object, a rest index indicating whether the vehicle is at rest,
Choi, in the same field of vehicle navigation, teaches: wherein the suitability data includes at least one index selected from the group (see at least Fig. 5 [Paragraph 0100-0105]: candidate group creating unit gathering the capture images from at least one or more change detecting devices to determine whether the candidate of the candidate image is a true change object. In other words, the candidate group creating unit contains indicators (i.e. group with indices) of object change information for a road facility object change (i.e. suitability data)) consisting of a visibility index indicating visibility of a road or a road feature represented in an image of the surroundings of the vehicle generated by a camera mounted on the vehicle (see at least [Paragraphs 0036, 0046, 0067]: The feature point extracting unit extract feature points of at least one or more road facility objects from the road images wherein the “feature point of a road facility object” refers to the inside or outside vertexes whose boundary is noticeable by clear changes in color and brightness or noticeable points in the contour in an image of a road facility object. That means the feature point extracting unit acts as a visibility index at identifying changes in images captured by a camera fixed on a probe vehicle (i.e. images generated by a camera mounted on the vehicle) in the forward direction (i.e. surroundings of the vehicle)), a hidden index indicating whether a feature near the vehicle is hidden in the image by another object (See at least [Paragraphs 0106-0110]: A candidate identifying unit identifies whether the candidate of the candidate image is a true change object (such as road facility object, relocation of traffic lights or creation of new lane) only when not hidden by an obstacle. That means  there’s a hidden index indicating whether a road facility object (i.e. feature near the vehicle) is hidden by another object/obstacle in the candidate image captured), a rest index indicating whether the vehicle is at rest (see at least [Paragraph 0070]: the key frame determining unit analyzes the feature points of each frame in the road image and determine the relative spatial coordinates of the feature points has moved. Tracking feature point of the road image which makes no or little change as when the vehicle stops maybe meaningless. That means there’s a rest index indicating whether the vehicle is moving or stopped), and a location index indicating the location of the vehicle (see at least [Paragraphs 0050]: The GNSS receiver may obtain GNSS location information for the capturing location of the camera at the time synchronized with the capturing time of the camera. That means, there’s a location index indicating the location of the vehicle to which the camera is mounted on). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle road map updating system and vehicle side apparatus as taught by Makishi to incorporate the change object detecting features of Choi’s map updating system. One of ordinary skill in the art would have been motivated to make this modification for the benefits of cost savings and reducing network loads (Choi, Paragraph [0009]). 

Regarding claim 3, the combination of Makishi in view of Choi teaches The apparatus as claimed in claim 2, furthermore, Choi teaches wherein the suitability data includes the visibility index, and only when the visibility index indicates that a road or a road feature is clear in the image, the processor determines that the current state of the vehicle is suitable for the collection. (see at least [Paragraphs 0036, 0046, 0056, 0067]: The feature point extracting unit extract feature points of at least one or more road facility objects from the road images wherein the “feature point of a road facility object” refers to the inside or outside vertexes whose boundary is noticeable by clear changes in color and brightness or noticeable points in the contour in an image of a road facility object. That means the feature point extracting unit is a visibility index at identifying changes in images captured by a camera fixed on a probe vehicle (i.e. images generated by a camera mounted on the vehicle) in the forward direction of the vehicle’s travelling direction (i.e. surroundings of the vehicle). Further, the change object detecting unit compares properties and feature point spatial coordinates of the recognized objects and transmits object change information of an image to the map updating server when a change object is detected. That means, the processor determines the current state of the vehicle is suitable for collection (i.e. data transmission of the suitable images only) when a change object is detected in the image captured by the forward-facing camera.)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle road map updating system and vehicle side apparatus as taught by Makishi to incorporate the change object detecting features such as a feature point extracting unit of Choi’s map updating system. One of ordinary skill in the art would have been motivated to make this modification for the benefits of cost savings and reducing network loads (Choi, Paragraph [0009]). 

Regarding claim 4, the combination of Makishi in view of Choi teaches The apparatus as claimed in claim 2, furthermore, Choi teaches that wherein the suitability data includes the hidden index, and only when the hidden index indicates that a feature near the vehicle is not hidden in the image by another object, the processor determines that the current state of the vehicle is suitable for the collection. (See at least Fig. 6 and [Paragraphs 0104-106, 0122-0124]: The candidate identifying unit analyzes the received candidate images. If the candidate object in the candidate image is invisible/hidden due to various specific obstacles such as vehicles, motorcycles or human beings, in the place where the candidate object is supposed to be positioned, the candidate identifying unit (i.e. hidden index) determines that there is an obstacle and thus determines that the candidate object has been hidden by the obstacle. Upon determining that the candidate object is hidden by the obstacle, the candidate identifying unit does not change the candidate group information and waits to receive an image not hidden by obstacle to perform comparison on properties. That means, only when a candidate object (i.e. feature near the vehicle) is not hidden by another object/obstacle, then the updating map server determines the current state of the vehicle is suitable for collection and starts receiving candidate image to perform comparison on properties). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle road map updating system and vehicle side apparatus as taught by Makishi to incorporate the change object detecting features such as a candidate identifying unit of Choi’s map updating system. One of ordinary skill in the art would have been motivated to make this modification for the benefits of cost savings and reducing network loads (Choi, Paragraph [0009]). 


Regarding claim 5, the combination of Makishi in view of Choi teaches The apparatus as claimed in claim 2, 
Choi further teaches that wherein the suitability data includes the rest index, and only when the rest index indicates that the vehicle is moving, the processor determines that the current state of the vehicle is suitable for the collection (see at least [Paragraph 0070]: the key frame determining unit analyzes the feature points of each frame in the road image and determine the relative spatial coordinates of the feature points has moved. Tracking feature point of the road image which makes no or little change as when the vehicle stops maybe meaningless. That means there’s a rest index indicating whether the vehicle is moving or stopped; and when the vehicle is stopped, the data is not suitable for collection because the feature points do not change in the images and are repetitive). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle road map updating system and vehicle side apparatus as taught by Makishi to incorporate the change object detecting features such as the key frame determining unit of Choi’s map updating system. One of ordinary skill in the art would have been motivated to make this modification for the benefits of cost savings and reducing network loads by transmitting only information that contains true changes (Choi, Paragraph [0009]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Makishi in view of Choi  as applied to claim2 above, and further in view of Joshi (US 2012/0121183A1).

Regarding claim 6, the combination of Makishi in view of Choi teaches The apparatus as claimed in claim 2, Furthermore,
Choi teaches that wherein the suitability data includes the location index(see at least [Paragraphs 0050]: The GNSS receiver may obtain GNSS location information for the capturing location of the camera at the time synchronized with the capturing time of the camera. That means, there’s a location index indicating the location of the vehicle where the camera is mounted on) 
However, the combination of Makishi in view of Choi does not explicitly teach only when the location index indicates that the vehicle is not straddling a lane division line, the processor determines that the current state of the vehicle is suitable for the collection
Joshi, in the same field of endeavor, teaches that only when the location index indicates that the vehicle is not straddling a lane division line, the processor determines that the current state of the vehicle is suitable for the collection (see at least Fig.3, [Paragraphs 0019-0024]: An apparatus and a method that determines a location (i.e. location index) at which a lane divider marking changes type in which image data of a section of a road for updating or populating a road mapping database are obtained from camera(s) of a survey vehicle in S310. The pre-processing S320 determines whether the image data is suitable for lane divider marking analysis wherein the image data maybe discarded if it’s obscured when the vehicle is straddling the lane divider marking. That means, the processor determines the current state of the vehicle is not suitable for collection when the vehicle is straddling a lane division line and the images collected is not suitable for collection. When the image data are not obscured wherein the vehicle is not straddling a lane divider and image data that passes the pre-processing analysis are considered for map updating for the location the vehicle is travelling.)
Therefore, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention, to have modified the object change detecting and map updating system equipped in a probe vehicle as taught by Choi to incorporate the new road determination means of road map updating system as taught by Makishi and further add the road map database populating method (apparatus) features of Joshi to ensure that map data upon which route determination and guidance is based must be continually updated to reflect changes and additions to a road network. One of ordinary skill in the art would have been motivated to make this modification for benefits of assisting drivers safely navigating the road network (Joshi, [Paragraph 0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA FERREN ARTIMEZ whose telephone number is (571)272-3410. The examiner can normally be reached M-F: 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Chen can be reached on (571) 270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA F ARTIMEZ/Examiner, Art Unit 4187             

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667